CLAYTON, Justice.
In March 1978, Donald G. Hardy, movant, was sentenced to two six-month terms in jail for misdemeanor offenses, to be served consecutively, by the Fayette Circuit Court, First Division. The following month, mov-ant was sentenced to a third six-month term for an unrelated misdemeanor offense. The Fayette Circuit Court, Third Division, ordered that sentence to run consecutively with any sentences movant was then serving, making Hardy’s total period of incarceration 18 months.
On appeal to the Court of Appeals, mov-ant argued that the language of KRS 532.-110(lXb) prohibited the courts from imposing consecutive terms of imprisonment to run for more than one year. The Court of Appeals disagreed and affirmed the order of the Fayette Circuit Court.
However, we find that the statutory language of KRS 532.110(lXb) is unequivocal in limiting the discretion allowed the courts in sentencing criminals. As the law states: “The aggregate of consecutive definite terms shall not exceed one year . . ..” There appears to be no ambiguity in what this court perceives to be a clear expression of legislative intent.
The decision of the Court of Appeals and the judgment of the Fayette Circuit Court are reversed and the case is remanded to the Fayette Circuit Court, Third Division, for entry of a judgment consistent with this opinion.
All concur.